                                                        Case 20-10755-BLS          Doc 362   Filed 06/22/20   Page 1 of 5




                                               Robert H. Hume, Jr.
                                               Landye Bennett Blumstein LLP
                                               701 W. 8th Avenue, Suite 1200
                                               Anchorage, Alaska 99501
                                               (907) 276-5152
                                               (907) 276-8433 fax
                                               bobh@lbblawyers.com


                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF DELAWARE
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               In re:                                            Chapter 11
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP




                                               RAVN AIR GROUP, INC., et al.                      Case No. 20-10755 (BLS)
        ANCHORAGE, ALASKA 99501




                                                                          Debtors                (Jointly Administered)

                                                                                                 Re: Docket Nos. 323, 325 & 328

                                                                           Objection to Confirmation of Plan

                                                        Landye Bennett Blumstein LLP (“LLB”) objects to confirmation of the plan,

                                               and provides the following information:


                                               State the name and address of the objecting party and the nature and amount of

                                               any claim or interest asserted by such party against the Debtors, their estates or

                                               property:


                                                        Landye Bennett Blumstein LLP

                                                        701 West 8th Avenue, Suite 1100

                                                        Anchorage, Alaska 99501

                                                        General unsecured claim for legal services


                                               Objection to Confirmation of Plan
                                               In re: Ravn Air Group, Inc. et al
                                               Case No. 20-10755 (BLS)                                                       Page 1 of 5
                                                      Case 20-10755-BLS            Doc 362   Filed 06/22/20   Page 2 of 5




                                                      Scheduled amount $17,197.50

                                                      Proof of claim amount $19,058.50


                                               State with particularity the legal and factual bases and nature of any objection to

                                               the Plan, and, if practicable, a proposed modification to the Plan, and, with

                                               respect to objections to the proposed cure payments, the requested cure

                                               payments:
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                      1. The record date for determining who is a creditor entitled to vote on the plan
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               (May 27) precedes the deadline for filing proofs of claim (June 15). That schedule is

                                               not fair or appropriate if creditors who timely file claims are not allowed to vote.

                                                      Incidentally, when I initially communicated with Stretto about this, they said

                                               that LBB’s proof of claim was not filed until June 2 so LBB was not entitled to vote. I

                                               pointed out that LBB also is a scheduled creditor. After some research, they agreed

                                               and concluded LBB is entitled to vote. That does not inspire confidence in the voting

                                               process.


                                                      2. The disclosure statement and plan were supposed to be mailed June 10. The

                                               deadline for voting is June 19. Many of the debtors’ creditors are in Alaska. I received

                                               the notice of the confirmation hearing June 15. As of the date of this objection,

                                               despite being a scheduled creditor LBB has not received the plan and disclosure

                                               statement. Likely many other creditors also have not seen the plan and disclosure




                                               Objection to Confirmation of Plan
                                               In re: Ravn Air Group, Inc. et al
                                               Case No. 20-10755 (BLS)                                                         Page 2 of 5
                                                      Case 20-10755-BLS            Doc 362   Filed 06/22/20   Page 3 of 5




                                               statement, and therefore have no idea what they are being asked to vote on. This

                                               expedited voting schedule is unrealistic for the creditors in Alaska.


                                                      3. The disclosure statement projects paying general unsecured creditors less

                                               than 1% of the allowed amounts. In that case, there is no reason for this bankruptcy. It

                                               is simply a very expensive process to generate and pay for work by the numerous

                                               bankruptcy professionals and do the work of the secured lenders. The case should be
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               dismissed and the secured lenders should be told to pursue their state law remedies
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP




                                               without putting the court and the general creditors to the effort of considering their
        ANCHORAGE, ALASKA 99501




                                               efforts. This payout cannot justify the expense and effort imposed on the court or

                                               creditors. It is a travesty and a grossly inefficient use of resources of the court and

                                               general creditors.


                                                      4. According to the notice of the deadline to file objections (docket 328),

                                               objections must be filed with the court (not a problem since this can be done

                                               electronically) and with numerous “Notice Parties” so as to be received on or before

                                               June 22, 2020 at 12:00 p.m. (Prevailing Eastern Time).

                                                      It is ambiguous whether this refers to noon or midnight on June 22. If noon,

                                               this means 8:00 a.m. in Alaska, which effectively means objections have to be filed a

                                               day earlier.

                                                      Also, since most of the Notice Parties are located on the East coast, and since

                                               the addresses provided in the notice included only postal mail addresses without any

                                               e-mail addresses or fax numbers, it is unrealistic to expect anyone filing an objection

                                               Objection to Confirmation of Plan
                                               In re: Ravn Air Group, Inc. et al
                                               Case No. 20-10755 (BLS)                                                       Page 3 of 5
                                                      Case 20-10755-BLS            Doc 362   Filed 06/22/20   Page 4 of 5




                                               to get the objection to the Notice Parties by this deadline. Do they expect all

                                               objections to be FedExed to the Notice Parties? If the debtors wanted expedited

                                               receipt by the Notice Parties, e-mail addresses should have been provided in the

                                               notice. It is inconceivable that they do not have e-mail. In any event, can’t the Notice

                                               Parties view all objections through the court’s ECF system?


                                                      In summary, the process is seriously inadequate, and the plan is so inadequate
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               it justifies dismissing the case. The secured lenders should not be permitted to impose
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP




                                               their work on the court and the general creditors.
        ANCHORAGE, ALASKA 99501




                                               Dated at Anchorage, Alaska, this 18th day of June, 2020.

                                                                                         LANDYE BENNETT BLUMSTEIN LLP


                                                                                         By: /s/ Robert H. Hume, Jr.
                                                                                            Robert H. Hume, Jr.
                                                                                            Alaska Bar No. 7811105


                                                                              CERTIFICATE OF SERVICE

                                               The undersigned certifies that on this 18th day of June, 2020, a true and correct copy
                                               of the foregoing was served by first class mail, on the following:

                                               Ravn Air Group, Inc. et al., 4700 Old International Airport Road, Anchorage, AK
                                               99502 (Attn: John Mannion)

                                               Keller Benvenutti Kim LLP, 650 California Street, Suite 1900, San Francisco, CA
                                               94108 (Attn: Tobias S. Keller, Jane Kim, and Thomas B. Rupp)

                                               Blank Rome LLP, 1201 N. Market Street, Suite 800, Wilmington, DE 19801 (Attn:
                                               Victoria A. Guilfoyle and Stanley B. Tarr)


                                               Objection to Confirmation of Plan
                                               In re: Ravn Air Group, Inc. et al
                                               Case No. 20-10755 (BLS)                                                       Page 4 of 5
                                                      Case 20-10755-BLS            Doc 362   Filed 06/22/20       Page 5 of 5




                                               U.S. Trustee, J. Caleb Boggs Building, 844 King Street, Suite 2207, Lockbox 35,
                                               Wilmington, Delaware 19801 (Attn: Timothy J. Fox)

                                               Brown Rudnick LLP, Seven Times Square, New York, New York 10036 (Attn:
                                               Robert Stark and Oksana Lashko)

                                               Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington, DE 19801, (Attn:
                                               Christopher Ward)

                                               Winston & Strawn LLP, 200 Park Avenue, New York, NY 10166-4193 (Attn: David
                                               Neier and Carrie V. Hardman)

                                               Ashby & Geddes, P.A., 500 Delaware Avenue, 8th Floor, Wilmington, Delaware
                                               19899 (Attn: William P. Bowden)
TELEPHONE (907) 276-5152, FAX (907) 276-8433
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP




                                                                                             /s/ Sharon L. Hall
        ANCHORAGE, ALASKA 99501




                                                                                             Sharon L. Hall




                                               Objection to Confirmation of Plan
                                               In re: Ravn Air Group, Inc. et al
                                               Case No. 20-10755 (BLS)                                                          Page 5 of 5
